      Case 3:20-cv-05671-JD Document 159-1 Filed 08/05/21 Page 1 of 32



 1   Brian C. Rocca, Bar No. 221576              Daniel M. Petrocelli, Bar No. 97802
     brian.rocca@morganlewis.com                 dpetrocelli@omm.com
 2   Sujal J. Shah, Bar No. 215230               O’MELVENY & MYERS LLP
     sujal.shah@morganlewis.com                  1999 Avenue of the Stars, 7th Fl.
 3   Michelle Park Chiu, Bar No. 248421          Los Angeles, CA 90067-6035
     michelle.chiu@morganlewis.com               Telephone: (310) 553-6700
 4   Minna Lo Naranjo, Bar No. 259005
     minna.naranjo@morganlewis.com               Ian Simmons, pro hac vice
 5   Rishi P. Satia, Bar No. 301958              isimmons@omm.com
     rishi.satia@morganlewis.com                 Benjamin G. Bradshaw, Bar No. 189925
 6   MORGAN, LEWIS & BOCKIUS LLP                 bbradshaw@omm.com
     One Market, Spear Street Tower              O’MELVENY & MYERS LLP
 7   San Francisco, CA 94105-1596                1625 Eye Street, NW
     Telephone: (415) 442-1000                   Washington, DC 20006-4001
 8   Facsimile: (415) 442-1001                   Telephone: (202) 383-5106
                                                 Facsimile: (202) 383-5414
 9   Richard S. Taffet, pro hac vice
     richard.taffet@morganlewis.com              E. Clay Marquez, Bar No. 268424
10   MORGAN, LEWIS & BOCKIUS LLP                 emarquez@omm.com
     101 Park Avenue                             O’MELVENY & MYERS LLP
11   New York, NY 10178-0060                     Two Embarcadero Center, 28th Floor
     Telephone: (212) 309-6000                   San Francisco, CA 94111
12   Facsimile: (212) 309-6001                   Telephone: (415) 984-8700
                                                 Facsimile: (415) 984-8701
13   Willard K. Tom, pro hac vice
     willard.tom@morganlewis.com                 Stephen J. McIntyre, Bar No. 274481
14   MORGAN, LEWIS & BOCKIUS LLP                 smcintyre@omm.com
     1111 Pennsylvania Avenue, NW                O’MELVENY & MYERS LLP
15   Washington, D.C. 20004-2541                 400 South Hope Street, 18th Floor
     Telephone: (202) 739-3000                   Los Angeles, CA 90071-2899
16   Facsimile: (202) 739-3001                   Telephone: (213) 430-6000
                                                 Facsimile: (213) 430-6407
17   Attorneys for Defendants
                                 UNITED STATES DISTRICT COURT
18
                                NORTHERN DISTRICT OF CALIFORNIA
19
                                    SAN FRANCISCO DIVISION
20
      IN RE GOOGLE PLAY STORE
21    ANTITRUST LITIGATION

22    THIS DOCUMENT RELATES TO:
                                                 Case No. 3:21-md-02981-JD
23    Epic Games, Inc. v. Google LLC, Case No.
      3:20-cv-05671-JD                           DECLARATION OF ANDREW ROPE
24                                               IN SUPPORT OF DEFENDANTS’
      In re Google Play Consumer Antitrust       ADMINISTRATIVE MOTION IN
25                                               RESPONSE TO MOTIONS TO SEAL
      Litigation, Case No. 3:20-cv-05761-JD      PORTIONS OF COMPLAINTS
26    In re Google Play Developer Antitrust      Judge James Donato
      Litigation, Case No. 3:20-cv-05792-JD
27
      Utah v. Google LLC, Case No. 3:21-cv-
28
      05227-JD
      Case 3:20-cv-05671-JD Document 159-1 Filed 08/05/21 Page 2 of 32



 1          I, Andrew Rope, declare as follows:

 2         1.       I am currently a Senior Legal Project Manager for Defendant Google, LLC (along

 3   with Google-affiliated entities, “Google”). I have been employed by Google since February 2018

 4   and have held my current position since July 2019. Over the course of my employment at

 5   Google, I have acquired personal knowledge of Google’s practices and procedures concerning the

 6   maintenance of the confidentiality of its strategic, business, and marketing information.

 7         2.       I submit this declaration in support of Google’s Response to Motions to Seal

 8   Portions of Complaints (In re Google Play Store Antitrust Litigation, Case No. 3:21-md-02981-

 9   JD, ECF Nos. 62, 63, 65; Epic Games, Inc. v. Google LLC, Case No. 3:20-cv-05671-JD, ECF No.
10   157; In re Google Play Consumer Antitrust Litigation, Case No. 3:20-cv-05761-JD, ECF No.

11   185; In re Google Play Developer Antitrust Litigation, Case No. 3:20-cv-05792-JD, ECF No.

12   128; Utah v. Google LLC, Case No. 3:21-cv-05227-JD, ECF No. 93). The sealed material reveals

13   confidential information produced by Google pursuant to civil investigative demands compelling

14   production of the materials in which the confidential information appears.

15         3.       The contents of this declaration are true and correct to the best of my knowledge,

16   information and belief, and are based on my personal knowledge of Google’s policies and

17   practices as they relate to the treatment of confidential information, the materials that were

18   provided to me and reviewed by me, or conversations with other knowledgeable employees of

19   Google. If called upon as a witness in this action, I could and would testify competently thereto.
20         4.       Google follows a strict practice that requires confidential treatment of all internal

21   business analyses of consumer spending and revenue, market conditions and opportunities, future

22   strategic business plans, and agreements with third-parties. In my experience and to the best of

23   my knowledge, Google does not disclose internal documents of this nature outside of the

24   company.

25         5.       The disclosure of Google’s confidential internal business analyses, revenue

26   breakdowns, and business strategies could significantly harm Google’s relationships and ability to

27   conduct business with counterparties and prospective counterparties, and could place it at a

28   disadvantage with competitors who could use Google’s confidential analyses to their advantage in
                                                                                    Case Nos. 3:21-md-02981-JD;
                                                       1                    3:20-cv-05671-JD; 3:20-cv-05761-JD;
                                                                             3:20-cv-05792-JD; 3:21-cv-05227-JD
      Case 3:20-cv-05671-JD Document 159-1 Filed 08/05/21 Page 3 of 32



 1   competition with Google. These materials therefore have economic value from not being

 2   generally known to Google’s competitors, counterparties, or the general public.

 3         6.       The Ninth Circuit has held that sealing of papers is proper where the motion to seal

 4   is supported by “compelling reasons.” Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172,

 5   1179 (9th Cir. 2006).

 6         7.       To the best of my knowledge, the following information in the complaints that are

 7   the subject of Google’s Response to Motions to Seal Portions of Complaints is highly sensitive

 8   and confidential, and derives from confidential materials Google produced in response to civil

 9   investigative demands. Google has both good cause and compelling reasons to seal this
10   confidential information.

11                           Specific Information in Complaints to Be Sealed

12                   State Attorney Generals’ First Complaint for Injunctive Relief

13                                               (Exhibit A)

14         8.       Paragraph 76, page 26, line 25 (between “confirmed that” and “including the

15   United States.”). This information contains non-public information regarding confidential

16   business analyses of competitors. If revealed to competitors and potential business

17   counterparties, they could use this non-public and confidential information to disadvantage

18   Google in marketing and in negotiations.

19         9.       Paragraph 76, page 27, line 1 between “only” and “of.” This information contains
20   non-public information regarding confidential business analyses of competitors. If revealed to

21   competitors and potential business counterparties, they could use this non-public and confidential

22   information to disadvantage Google in marketing and in negotiations.

23         10.       Paragraph 86, page 30, line 21 (beginning after “stated that”) to the end of the

24   sentence on line 24 (ending before “Rather”), and line 24 after “Rather” to line 25 (before

25   “instead”). This information contains non-public information regarding confidential business

26   strategies with respect to potential contractual counterparties. If revealed to competitors and

27   potential business counterparties, they could use this non-public and confidential information to

28   disadvantage Google in marketing and in negotiations.
                                                                                   Case Nos. 3:21-md-02981-JD;
                                                      2                    3:20-cv-05671-JD; 3:20-cv-05761-JD;
                                                                            3:20-cv-05792-JD; 3:21-cv-05227-JD
      Case 3:20-cv-05671-JD Document 159-1 Filed 08/05/21 Page 4 of 32



 1         11.      Paragraph 101, page 35, line 26 (beginning after “refrain from”) to page 36, line 1

 2   (ending before “(“anti-fragmentation provision”).” This information contains non-public

 3   information regarding confidential business strategies as to negotiations with counterparties and

 4   confidential agreements with counterparties. If revealed to competitors and potential business

 5   counterparties, they could use this non-public and confidential information to disadvantage

 6   Google in marketing and in negotiations.

 7         12.      Paragraph 111, page 39, line 1 (beginning after “stated that”) to the end of the

 8   sentence on line 2 (ending before “One key”), line 3 (beginning after “was”) to the end of the

 9   sentence on line 3 (ending before “In response”), and line 4 (beginning after “among other things,
10   to” to the end of the sentence on line 5, excluding “(emphasis in original).” This information

11   contains non-public information regarding confidential business strategies with respect to

12   potential contractual counterparties. If revealed to competitors and potential business

13   counterparties, they could use this non-public and confidential information to disadvantage

14   Google in marketing and in negotiations.

15         13.      Paragraph 123, page 41, line 14 between “placement exclusivity” and “Nokia.”

16   This information contains non-public information regarding confidential business negotiations

17   with a potential contractual counterparty. If revealed to competitors and potential business

18   counterparties, they could use this non-public and confidential information to disadvantage

19   Google in marketing and in negotiations.
20         14.      Paragraph 127, page 43, line 1 (beginning after “discussing”) to line 2 (ending

21   before “to address”), line 2 (between “address the” and “of MNOs”). This information contains

22   non-public information regarding confidential business negotiations with a potential contractual

23   counterparty. If revealed to competitors and potential business counterparties, they could use this

24   non-public and confidential information to disadvantage Google in marketing and in negotiations.

25         15.      Paragraph 128, page 43, line 8 (beginning after “time that”) and ending at the end

26   of the sentence on line 9 (ending before “In 2009”). This information contains non-public

27   information regarding the terms of confidential agreements with counterparties. If revealed to

28   competitors and potential business counterparties, they could use this non-public and confidential
                                                                                  Case Nos. 3:21-md-02981-JD;
                                                      3                   3:20-cv-05671-JD; 3:20-cv-05761-JD;
                                                                           3:20-cv-05792-JD; 3:21-cv-05227-JD
      Case 3:20-cv-05671-JD Document 159-1 Filed 08/05/21 Page 5 of 32



 1   information to disadvantage Google in marketing and in negotiations.

 2         16.      Paragraph 128, page 43, line 11-12 (between “received” and “of a given

 3   purchase”), line 12 (between “received” and “and Google”), line 12 (between “remaining” and

 4   “for”), line 13 (between “its” and “Google understood”). This information contains non-public

 5   information regarding the terms of confidential agreements with counterparties. If revealed to

 6   competitors and potential business counterparties, they could use this non-public and confidential

 7   information to disadvantage Google in marketing and in negotiations.

 8         17.      Paragraph 128, page 43, line 13 (between “this” and “revenue share”). This

 9   information contains non-public financial information. If revealed to competitors and potential
10   business counterparties, they could use this non-public and confidential information to

11   disadvantage Google in marketing and in negotiations.

12         18.      Paragraph 129, page 43, line 20 (after “approximately”) to the end of the sentence

13   on line 21. This information contains non-public information regarding confidential business

14   strategies and negotiations with potential contractual counterparties. If revealed to competitors

15   and potential business counterparties, they could use this non-public and confidential information

16   to disadvantage Google in marketing and in negotiations.

17         19.      Paragraph 130, page 44, line 1 (beginning after “gets us”) to line 2 (ending before

18   “while the”), line 2-3 (between “while the” and “(but”), and line 3 (beginning after “(but” to the

19   end of the sentence on line 3). This information contains non-public information regarding
20   confidential business strategies and negotiations with potential contractual counterparties. If

21   revealed to competitors and potential business counterparties, they could use this non-public and

22   confidential information to disadvantage Google in marketing and in negotiations.

23         20.      Paragraph 131, page 44, line 7 (between “called” and “which required”), line 9

24   (between “dubbed project” and “and”), and line 11 (after “project”) to the end of the sentence.

25   This information contains non-public information regarding confidential business strategies and

26   terms offered during negotiations with a potential contractual counterparty. If revealed to

27   competitors and potential business counterparties, they could use this non-public and confidential

28   information to disadvantage Google in marketing and in negotiations.
                                                                                   Case Nos. 3:21-md-02981-JD;
                                                      4                    3:20-cv-05671-JD; 3:20-cv-05761-JD;
                                                                            3:20-cv-05792-JD; 3:21-cv-05227-JD
      Case 3:20-cv-05671-JD Document 159-1 Filed 08/05/21 Page 6 of 32



 1         21.      Paragraph 132, page 44, line 21 (beginning after “identifies”) to line 22 (before “as

 2   a solution”). This information contains non-public information regarding confidential business

 3   strategies with respect to a potential contractual counterparty. If revealed to competitors and

 4   potential business counterparties, they could use this non-public and confidential information to

 5   disadvantage Google in marketing and in negotiations.

 6         22.       Paragraph 133, page 45, line 5 (between “only” and “of the time”). This

 7   information contains non-public information regarding confidential business analyses of

 8   competitors. If revealed to competitors and potential business counterparties, they could use this

 9   non-public and confidential information to disadvantage Google in marketing and in negotiations.
10         23.       Paragraph 133, page 45, line 11 (beginning at “estimated at”) to the end of the

11   sentence (ending before “This exclusive”). This information contains non-public information

12   regarding the revenue effects of an event. If revealed to competitors and potential business

13   counterparties, they could use this non-public and confidential information to disadvantage

14   Google in marketing and in negotiations.

15         24.      Paragraph 135, pages 45, line 24 (between “initiative” and “focused on”), line 24-

16   25 (between “focused on” and “and attempted”), line 27 (beginning after “abandon its”) to page

17   46, line 2 (before “Samsung to abandon”), page 46, line 3 (between “Samsung Galaxy Store,” and

18   “as an integrated approach”), and page 46, line 5 (beginning after “sideloading”) to the end of the

19   sentence on line 8. This information contains non-public information regarding confidential
20   business strategies and non-public information regarding terms offered during negotiations with a

21   potential contractual counterparty. If revealed to competitors and potential business

22   counterparties, they could use this non-public and confidential information to disadvantage

23   Google in marketing and in negotiations.

24         25.      Paragraph 136, page 46, line 11 (between “With” and “Google initially”), and line

25   12 (between “up to” and “in return”). This information contains non-public information

26   regarding a confidential business strategy and terms offered during negotiations with a potential

27   contractual counterparty. If revealed to competitors and potential business counterparties, they

28   could use this non-public and confidential information to disadvantage Google in marketing and
                                                                                   Case Nos. 3:21-md-02981-JD;
                                                       5                   3:20-cv-05671-JD; 3:20-cv-05761-JD;
                                                                            3:20-cv-05792-JD; 3:21-cv-05227-JD
      Case 3:20-cv-05671-JD Document 159-1 Filed 08/05/21 Page 7 of 32



 1   in negotiations. Further, the information implicates a third-party's confidentiality interests.

 2          26.      Paragraph 136, page 46, line 16 (beginning after “thereby would”) to the end of

 3   the sentence on line 17 (ending before “At the”), line 17-18 (between “would obtain” and “for

 4   Android”), line 18 (beginning after “not”) to the end of the sentence (ending before “These”), and

 5   line 18 (between “These” and “would include”). This information contains non-public

 6   information regarding terms offered during negotiations with a potential contractual counterparty.

 7   If revealed to competitors and potential business counterparties, they could use this non-public

 8   and confidential information to disadvantage Google in marketing and in negotiations.

 9          27.      Paragraph 136, page 46, line 24 (beginning after “using a”) to line 25 (ending
10   before “(Google offered”), and line 25 (beginning after “Samsung would”) to the end of the

11   paragraph on line 26. This information contains non-public information regarding terms offered

12   during negotiations with a potential contractual counterparty. If revealed to competitors and

13   potential business counterparties, they could use this non-public and confidential information to

14   disadvantage Google in marketing and in negotiations. Further, the information implicates a

15   third-party's confidentiality interests.

16          28.      Paragraph 136, page 47, line 2 (beginning after “YouTube”) to line 5 (ending

17   before “and”). This information contains non-public information regarding terms offered during

18   negotiations with a potential contractual counterparty. If revealed to competitors and potential

19   business counterparties, they could use this non-public and confidential information to
20   disadvantage Google in marketing and in negotiations.

21          29.      Paragraph 136, page 47, line 7 (beginning after “publisher”) to line 8 at the end of

22   the sentence. This information contains non-public information regarding a confidential business

23   strategy and terms offered during negotiations with a potential contractual counterparty. If

24   revealed to competitors and potential business counterparties, they could use this non-public and

25   confidential information to disadvantage Google in marketing and in negotiations. Further, the

26   information implicates a third-party's confidentiality interests.

27          30.      Paragraph 136, page 47, line 9 (beginning after “Samsung’s”) to line 10 (ending

28   before “to make competition”). This information contains non-public information regarding
                                                                                    Case Nos. 3:21-md-02981-JD;
                                                        6                   3:20-cv-05671-JD; 3:20-cv-05761-JD;
                                                                             3:20-cv-05792-JD; 3:21-cv-05227-JD
      Case 3:20-cv-05671-JD Document 159-1 Filed 08/05/21 Page 8 of 32



 1   terms offered during negotiations with a potential contractual counterparty. If revealed to

 2   competitors and potential business counterparties, they could use this non-public and confidential

 3   information to disadvantage Google in marketing and in negotiations.

 4          31.      Paragraph 137, page 47, line 12 (beginning at the start of the paragraph) and

 5   ending before “was scheduled.” This information contains non-public information regarding

 6   terms offered during negotiations with a potential contractual counterparty. If revealed to

 7   competitors and potential business counterparties, they could use this non-public and confidential

 8   information to disadvantage Google in marketing and in negotiations.

 9          32.      Paragraph 137, page 47, line 14 (beginning after “Samsung”) to the end of the
10   sentence on line 16. This information contains non-public information regarding terms offered

11   during negotiations with a potential contractual counterparty. If revealed to competitors and

12   potential business counterparties, they could use this non-public and confidential information to

13   disadvantage Google in marketing and in negotiations. Further, the information implicates a

14   third-party's confidentiality interests.

15          33.      Paragraph 138, page 47, line 20 (beginning after “the need to”) to line 20 (ending

16   before “to OEMs”), line 22 (between “avoid the” and “figure”), and line 23 (beginning after

17   “substantial”) until the end of the sentence (ending before “Google foresaw”). This information

18   contains non-public information regarding confidential business strategies with respect to

19   negotiations with potential contractual counterparties. If revealed to competitors and potential
20   business counterparties, they could use this non-public and confidential information to

21   disadvantage Google in marketing and in negotiations.

22          34.      Paragraph 138, page 47, line 26 (between “in order to” and “when”). This

23   information contains non-public information regarding confidential business strategies with

24   respect to negotiations with a potential contractual counterparty. If revealed to competitors and

25   potential business counterparties, they could use this non-public and confidential information to

26   disadvantage Google in marketing and in negotiations.

27          35.      Paragraph 139, page 48, line 4 (beginning at the start of the paragraph) and ending

28   before “negotiations,” line 5 (between “terminated” and “and”), and line 6 (between “titled” and
                                                                                  Case Nos. 3:21-md-02981-JD;
                                                      7                   3:20-cv-05671-JD; 3:20-cv-05761-JD;
                                                                           3:20-cv-05792-JD; 3:21-cv-05227-JD
      Case 3:20-cv-05671-JD Document 159-1 Filed 08/05/21 Page 9 of 32



 1   “was merely”). This information contains non-public information regarding terms offered during

 2   negotiations with a potential contractual counterparty. If revealed to competitors and potential

 3   business counterparties, they could use this non-public and confidential information to

 4   disadvantage Google in marketing and in negotiations.

 5         36.      Paragraph 139, page 48, line 7 (beginning after “According to Google, the”) to line

 6   9 at the end of the sentence. This information contains non-public information regarding

 7   confidential business strategies with respect to negotiations with a potential contractual

 8   counterparty. If revealed to competitors and potential business counterparties, they could use this

 9   non-public and confidential information to disadvantage Google in marketing and in negotiations.
10         37.      Paragraph 140, page 48, line 10 (between “to the” and “was the”), and 11

11   (beginning after “revenues for”) to line 12 at the end of the sentence (ending before “That

12   proposal”). This information contains non-public information regarding confidential business

13   strategies with respect to negotiations with a potential contractual counterparty. If revealed to

14   competitors and potential business counterparties, they could use this non-public and confidential

15   information to disadvantage Google in marketing and in negotiations.

16         38.      Paragraph 141, page 48, line 15 (beginning at the start of the paragraph) to the end

17   of the sentence on line 19 (ending before “Any app”). This information contains non-public

18   information regarding confidential business strategies with respect to negotiations with a potential

19   contractual counterparty. If revealed to competitors and potential business counterparties, they
20   could use this non-public and confidential information to disadvantage Google in marketing and

21   in negotiations.

22         39.      Paragraph 142, page 48, lines 24-25 (between “With” and “Google intended”).

23   This information contains non-public information regarding confidential business strategies and

24   terms offered during negotiations with a potential contractual counterparty. If revealed to

25   competitors and potential business counterparties, they could use this non-public and confidential

26   information to disadvantage Google in marketing and in negotiations.

27         40.      Paragraph 143, page 49, line 2 (between “support” and “Google also”), and line 4

28   (beginning after “To do so, Google”) to the end of the sentence on line 6 (ending before “Google
                                                                                   Case Nos. 3:21-md-02981-JD;
                                                       8                   3:20-cv-05671-JD; 3:20-cv-05761-JD;
                                                                            3:20-cv-05792-JD; 3:21-cv-05227-JD
     Case 3:20-cv-05671-JD Document 159-1 Filed 08/05/21 Page 10 of 32



 1   coined”). This information contains non-public information regarding confidential business

 2   strategies and terms offered during negotiations with potential contractual counterparties. If

 3   revealed to competitors and potential business counterparties, they could use this non-public and

 4   confidential information to disadvantage Google in marketing and in negotiations.

 5         41.       Paragraph 143, page 49, line 6 (beginning after “this strategy”) to the end of the

 6   paragraph on line 7. This information contains non-public information regarding confidential

 7   business strategies and terms offered during negotiations with potential contractual

 8   counterparties. If revealed to competitors and potential business counterparties, they could use

 9   this non-public and confidential information to disadvantage Google in marketing and in
10   negotiations.

11         42.       Paragraph 144, page 49, line 9 (beginning after “scheme”) to the end of the

12   paragraph on line 10. This information contains non-public information regarding a confidential

13   business strategy and terms offered during negotiations with a potential contractual counterparty.

14   If revealed to competitors and potential business counterparties, they could use this non-public

15   and confidential information to disadvantage Google in marketing and in negotiations.

16         43.       Paragraph 144, page 49, figure 4 in its entirety. This information contains non-

17   public information regarding a confidential business strategy and terms offered during

18   negotiations with a potential contractual counterparty. If revealed to competitors and potential

19   business counterparties, they could use this non-public and confidential information to
20   disadvantage Google in marketing and in negotiations.

21         44.       Paragraph 146, page 50, line 9 (between “quantified the” and “of Epic’s”), line 9

22   (beginning after “decision as”) to line 10 at the end of the sentence (ending before “For Google”),

23   and line 11 (beginning after “that”) to line 12 at the end of the sentence (ending before “This

24   threat”). This information contains non-public information regarding potential revenue effects

25   and confidential business strategies with respect to potential contractual counterparties. If

26   revealed to competitors and potential business counterparties, they could use this non-public and

27   confidential information to disadvantage Google in marketing and in negotiations.

28         45.       Paragraph 147, page 50, line 16 (beginning after “Staff felt that”) to the end of the
                                                                                    Case Nos. 3:21-md-02981-JD;
                                                       9                    3:20-cv-05671-JD; 3:20-cv-05761-JD;
                                                                             3:20-cv-05792-JD; 3:21-cv-05227-JD
     Case 3:20-cv-05671-JD Document 159-1 Filed 08/05/21 Page 11 of 32



 1   paragraph on line 19. This information contains non-public information regarding confidential

 2   business strategies with respect to potential contractual counterparties. If revealed to competitors

 3   and potential business counterparties, they could use this non-public and confidential information

 4   to disadvantage Google in marketing and in negotiations. Further, the information implicates a

 5   third-party's confidentiality interests.

 6          46.      Paragraph 148, page 50, line 20 (beginning after “Figure 5”) to line 21 (ending

 7   before “as well as”), and line 23 (beginning after “combat the”) to the end of the paragraph on

 8   line 24. This information contains non-public information regarding terms offered during

 9   negotiations with potential contractual counterparties. If revealed to competitors and potential
10   business counterparties, they could use this non-public and confidential information to

11   disadvantage Google in marketing and in negotiations.

12          47.      Paragraph 148, page 51, figure 5 in its entirety. This information contains non-

13   public information revealing confidential business strategies. If revealed to competitors and

14   potential business counterparties, they could use this non-public and confidential information to

15   disadvantage Google in marketing and in negotiations.

16          48.      Paragraph 149, page 51, line 19 (between “the” and “succeeded”), and line 20

17   (between “developer” and “from following”). This information contains non-public information

18   regarding confidential business strategies with respect to potential contractual counterparties. If

19   revealed to competitors and potential business counterparties, they could use this non-public and
20   confidential information to disadvantage Google in marketing and in negotiations. Further, the

21   information implicates a third-party's confidentiality interests.

22          49.      Paragraph 149, page 51, line 21 (between “Google saw” and “overarching”), line

23   21 (between “as an” and “to protect Play Store” on line 22), line 22 (between “revenues by” and

24   “while allowing”), line 23 (between “Google to” and “By the end”), and line 23 (between “2020”

25   and “top app developers”). This information contains non-public information regarding

26   confidential business strategies with respect to potential contractual counterparties. If revealed to

27   competitors and potential business counterparties, they could use this non-public and confidential

28   information to disadvantage Google in marketing and in negotiations.
                                                                                   Case Nos. 3:21-md-02981-JD;
                                                       10                  3:20-cv-05671-JD; 3:20-cv-05761-JD;
                                                                            3:20-cv-05792-JD; 3:21-cv-05227-JD
     Case 3:20-cv-05671-JD Document 159-1 Filed 08/05/21 Page 12 of 32



 1         50.        Paragraph 183, page 59, line 18 (between “decade later” and “which totaled” on

 2   line 19), and line 19 (beginning after “totaled some”) to the end of the paragraph. This

 3   information contains non-public financial information. If revealed to competitors and potential

 4   business counterparties, they could use this non-public and confidential information to

 5   disadvantage Google in marketing and in negotiations.

 6         51.        Paragraph 186, page 60, line 14 (between “collected” and “in overall”), line 14

 7   (between “booked” and “in ‘Gross Profit’”), line 15 (between “and” and “in ‘Operating

 8   Income’”), and line 15 (between “over” and “that combines”). This information contains non-

 9   public information regarding revenue, costs, and profit margins. If revealed to competitors and
10   potential business counterparties, they could use this non-public and confidential information to

11   disadvantage Google in marketing and in negotiations.

12         52.        Paragraph 189, page 61, line 2 (between “asked” and “and”), and line 3 (beginning

13   after “responded”) to the end of the paragraph. This information contains non-public information

14   regarding pricing. If revealed to competitors and potential business counterparties, they could use

15   this non-public and confidential information to disadvantage Google in marketing and in

16   negotiations.

17         53.        Paragraph 192, page 61, line 14 (between “suggested that a” and “commission”).

18   This information contains non-public information regarding confidential business strategies with

19   respect to pricings. If revealed to competitors and potential business counterparties, they could
20   use this non-public and confidential information to disadvantage Google in marketing and in

21   negotiations.

22                   Epic Games, Inc.’s First Amended Complaint for Injunctive Relief

23                                                (Exhibit B)

24         54.        Paragraph 33, page 13, line 5 (beginning after “Activision Blizzard”) to the end of

25   the sentence on line 6 (ending before “These deals”). This information contains non-public

26   information revealing confidential business strategies regarding negotiations with potential

27   counterparties. If revealed to competitors and potential business counterparties, they could use

28   this non-public and confidential information to disadvantage Google in marketing and in
                                                                                   Case Nos. 3:21-md-02981-JD;
                                                       11                  3:20-cv-05671-JD; 3:20-cv-05761-JD;
                                                                            3:20-cv-05792-JD; 3:21-cv-05227-JD
     Case 3:20-cv-05671-JD Document 159-1 Filed 08/05/21 Page 13 of 32



 1   negotiations.

 2         55.       Paragraph 62, page 22, line 27 (beginning after “creating or promoting”) to page

 3   23, line 2 to the end of the paragraph. This information contains non-public information

 4   revealing confidential business strategies regarding negotiations with potential counterparties. If

 5   revealed to competitors and potential business counterparties, they could use this non-public and

 6   confidential information to disadvantage Google in marketing and in negotiations.

 7         56.       Paragraph 76, page 27, line 19 (beginning after “confirmed that”) to line 20

 8   (ending before “Google has”), and line 22 (between “mere” and “of”). This information contains

 9   non-public information revealing confidential internal business analyses. If revealed to
10   competitors and potential business counterparties, they could use this non-public and confidential

11   information to disadvantage Google in marketing and in negotiations.

12         57.       Paragraph 87, page 32, line 5 (beginning after “Apple”) to line 8 (ending before

13   “For example”). This information contains non-public information revealing confidential

14   business strategies. If revealed to competitors and potential business counterparties, they could

15   use this non-public and confidential information to disadvantage Google in marketing and in

16   negotiations.

17         58.       Paragraph 88, page 33, line 7 (beginning after “notes reflect:” to the end of the

18   paragraph at line 7. This information contains non-public information revealing confidential

19   business strategies and negotiations with a counterparty. If revealed to competitors and potential
20   business counterparties, they could use this non-public and confidential information to

21   disadvantage Google in marketing and in negotiations.

22         59.       Paragraph 94, page 34, line 19 (between “Google Play Store” and “ensuring”).

23   This information contains non-public information revealing confidential business strategies

24   regarding negotiations with potential counterparties. If revealed to competitors and potential

25   business counterparties, they could use this non-public and confidential information to

26   disadvantage Google in marketing and in negotiations.

27         60.       Paragraph 96, page 35, line 9 (beginning after “certain OEMs”) to line 10 (ending

28   before “Pursuant to”), and line 11 (beginning after “agrees”) to line 13 (ending before “As
                                                                                    Case Nos. 3:21-md-02981-JD;
                                                       12                   3:20-cv-05671-JD; 3:20-cv-05761-JD;
                                                                             3:20-cv-05792-JD; 3:21-cv-05227-JD
     Case 3:20-cv-05671-JD Document 159-1 Filed 08/05/21 Page 14 of 32



 1   described below”). This information contains non-public agreements with contractual

 2   counterparties. If revealed to competitors and potential business counterparties, they could use

 3   this non-public and confidential information to disadvantage Google in marketing and in

 4   negotiations.

 5         61.       Paragraph 97, page 35, line 24 (beginning after “poorly—“) to line 26 (ending

 6   before “But Epic’s”). This information contains non-public information regarding confidential

 7   business analyses of a competitor. If revealed to competitors and potential business

 8   counterparties, they could use this non-public and confidential information to disadvantage

 9   Google in marketing and in negotiations.
10         62.       Paragraph 98, page 36, line 4 (beginning after “Google’s”) to the end of the

11   sentence on line 7 (ending before “Google feared”), line 8 (beginning after “Google feared that

12   the”) to the end of the sentence on line 13 (ending before “And”), line 14 (beginning after “And

13   finally, Google even”) to the end of the sentence on line 17 (ending before “Google also”), and

14   line 18 (beginning after “recognized that the”) to line 19 (ending before “facing its monopoly”).

15   This information contains non-public information revealing confidential business strategies

16   regarding negotiations with potential counterparties. If revealed to competitors and potential

17   business counterparties, they could use this non-public and confidential information to

18   disadvantage Google in marketing and in negotiations.

19         63.       Paragraph 99, pages 36, line 21 (between “prevent this” and “was its decision”),
20   line 22 (beginning after “Google Play”) to the end of the sentence on page 37, line 3 (ending

21   before “The”), and line 4 (beginning after “included the”) to the end of the paragraph on line 13.

22   This information contains non-public information revealing confidential business strategies

23   regarding negotiations with a potential counterparty. If revealed to competitors and potential

24   business counterparties, they could use this non-public and confidential information to

25   disadvantage Google in marketing and in negotiations.

26         64.       Paragraph 101, page 37, line 20 (beginning after “accept its offer”) to the end of

27   the paragraph on line 28. This information contains non-public information revealing

28   confidential business strategies regarding negotiations with a potential counterparty. If revealed
                                                                                   Case Nos. 3:21-md-02981-JD;
                                                      13                   3:20-cv-05671-JD; 3:20-cv-05761-JD;
                                                                            3:20-cv-05792-JD; 3:21-cv-05227-JD
     Case 3:20-cv-05671-JD Document 159-1 Filed 08/05/21 Page 15 of 32



 1   to competitors and potential business counterparties, they could use this non-public and

 2   confidential information to disadvantage Google in marketing and in negotiations.

 3         65.      Paragraph 103, page 38, line 14 (beginning after “OEMs”) to line 20 (ending

 4   before the word “Indeed”), and line 21 (beginning after “recognized that”) to page 39, line 4

 5   (ending at the end of the paragraph). This information contains non-public information revealing

 6   confidential business strategies and forward-looking projections. If revealed to competitors and

 7   potential business counterparties, they could use this non-public and confidential information to

 8   disadvantage Google in marketing and in negotiations.

 9         66.      Paragraph 105, page 39, line 11 (beginning after “this way”) to the end of the
10   paragraph on page 40, line 4. This information contains non-public information revealing

11   confidential business strategies, the terms of agreements with counterparties, and negotiation

12   positions with counterparties. If revealed to competitors and potential business counterparties,

13   they could use this non-public and confidential information to disadvantage Google in marketing

14   and in negotiations.

15         67.      Paragraph 106, page 40, line 5 (starting at the beginning of the paragraph) and

16   ending before “to take one”, and line 6 (beginning after “illustrative example”) to the end of the

17   paragraph on line 8. This information contains non-public information regarding the terms of a

18   confidential agreement with a counterparty. If revealed to competitors and potential business

19   counterparties, they could use this non-public and confidential information to disadvantage
20   Google in marketing and in negotiations.

21         68.      Paragraph 107, page 40, line 9 (starting at the beginning of the paragraph) and

22   ending at the end of the paragraph at line 15. This information contains non-public information

23   regarding the terms of a confidential agreement with a counterparty. If revealed to competitors

24   and potential business counterparties, they could use this non-public and confidential information

25   to disadvantage Google in marketing and in negotiations.

26         69.      Paragraph 108, page 40, line 16 (beginning after “Moreover”) to line 17 (before

27   “Epic believes”); line 18 (beginning after “based on”) to line 20 (before “that this document”);

28   line 21 (beginning after “anticompetitive requirements”) to the end of the sentence on line 28; line
                                                                                   Case Nos. 3:21-md-02981-JD;
                                                      14                   3:20-cv-05671-JD; 3:20-cv-05761-JD;
                                                                            3:20-cv-05792-JD; 3:21-cv-05227-JD
     Case 3:20-cv-05671-JD Document 159-1 Filed 08/05/21 Page 16 of 32



 1   28 (beginning after “Google further instructs”) to the end of the sentence on page 41, line 2; line 2

 2   (beginning after “Google also”) to the end of the paragraph on line 8. This information contains

 3   non-public information regarding the terms of a confidential agreement with a counterparty. If

 4   revealed to competitors and potential business counterparties, they could use this non-public and

 5   confidential information to disadvantage Google in marketing and in negotiations.

 6         70.       Paragraph 109, page 41, line 9 (beginning after “As a further restriction”) to the

 7   end of the paragraph on line 17. This information contains non-public information regarding the

 8   terms of a confidential agreement with a counterparty. If revealed to competitors and potential

 9   business counterparties, they could use this non-public and confidential information to
10   disadvantage Google in marketing and in negotiations.

11         71.      Paragraph 110, page 41, line 18 (beginning after “In addition”) to the end of the

12   paragraph on line 21. This information contains non-public information regarding the terms of a

13   confidential agreement with a counterparty. If revealed to competitors and potential business

14   counterparties, they could use this non-public and confidential information to disadvantage

15   Google in marketing and in negotiations.

16         72.      Paragraph 111, page 41, line 22 (beginning after “More recently”) to the end of the

17   paragraph on page 42 on line 3. This information contains non-public information regarding the

18   terms of confidential agreements with counterparties. If revealed to competitors and potential

19   business counterparties, they could use this non-public and confidential information to
20   disadvantage Google in marketing and in negotiations.

21         73.       Paragraph 112, page 42, line 5 (beginning after “resounding success”) to the end

22   of the paragraph on line 20. This information contains non-public information regarding

23   confidential business strategies and confidential agreements with counterparties. If revealed to

24   competitors and potential business counterparties, they could use this non-public and confidential

25   information to disadvantage Google in marketing and in negotiations.

26         74.      Paragraph 113, page 42, line 21-22 (between “that the” and “had ‘impacted’”), and

27   line 22-23 (between “apps by” and “thus intentionally”). This information contains non-public

28   information regarding confidential business strategies and confidential agreements with
                                                                                   Case Nos. 3:21-md-02981-JD;
                                                      15                   3:20-cv-05671-JD; 3:20-cv-05761-JD;
                                                                            3:20-cv-05792-JD; 3:21-cv-05227-JD
     Case 3:20-cv-05671-JD Document 159-1 Filed 08/05/21 Page 17 of 32



 1   counterparties. If revealed to competitors and potential business counterparties, they could use

 2   this non-public and confidential information to disadvantage Google in marketing and in

 3   negotiations

 4         75.      Paragraph 114, page 43, line 14 (between “Another OEM” and “LG”). This

 5   information contains non-public information regarding a confidential agreement with a

 6   counterparty. If revealed to competitors and potential business counterparties, they could use this

 7   non-public and confidential information to disadvantage Google in marketing and in negotiations.

 8         76.       Paragraph 115, page 43, line 19 (beginning after “ Google’s”) and ending before

 9   “was not publicly known”, line 22 (beginning after “provision”) to the end of the sentence on line
10   24, and page 44, line 9 (beginning after “Google Play”) to the end of the sentence on line 10

11   (ending before “(Dkt. 91”). This information contains non-public information revealing

12   confidential business strategies, the terms of agreements with counterparties, and negotiation

13   positions with counterparties. If revealed to competitors and potential business counterparties,

14   they could use this non-public and confidential information to disadvantage Google in marketing

15   and in negotiations.

16         77.       Paragraph 118, page 45, line 4 (beginning at the start of the paragraph) to the end

17   of the sentence on line 7 (ending before “Beginning”), line 10 (beginning after “typically

18   received” to line 11 (ending before “and Google”), line 11 (beginning after “remaining”) to line

19   12 (ending before the phrase, “Google understood”), line 12 (between “this” and “revenue”), and
20   line 13 (beginning after “MNOs”) to the end of the paragraph on line 14. This information

21   contains non-public information regarding confidential business strategies and confidential

22   agreements with counterparties. If revealed to competitors and potential business counterparties,

23   they could use this non-public and confidential information to disadvantage Google in marketing

24   and in negotiations.

25         78.      Paragraph 119, page 45, line 17 (beginning after “actual foreclosure”) to line 23 at

26   the end of the sentence, line 23 (beginning after “First, Google”) to page 46, line 2 at the end of

27   the sentence, and line 2 (beginning after “Second”) to line 20 at the end of the paragraph. This

28   information contains non-public information regarding confidential business strategies and
                                                                                   Case Nos. 3:21-md-02981-JD;
                                                      16                   3:20-cv-05671-JD; 3:20-cv-05761-JD;
                                                                            3:20-cv-05792-JD; 3:21-cv-05227-JD
     Case 3:20-cv-05671-JD Document 159-1 Filed 08/05/21 Page 18 of 32



 1   confidential negotiations with a potential counterparty. If revealed to competitors and potential

 2   business counterparties, they could use this non-public and confidential information to

 3   disadvantage Google in marketing and in negotiations.

 4         79.       Paragraph 120, pages 46-47, line 21 (starting at the beginning of the paragraph) to

 5   the end of the paragraph on page 47, line 3. This information contains non-public information

 6   regarding confidential business strategies and confidential negotiations with a potential

 7   counterparty. If revealed to competitors and potential business counterparties, they could use this

 8   non-public and confidential information to disadvantage Google in marketing and in negotiations.

 9         80.       Paragraph 121, page 47, line 4 (starting at the beginning of the paragraph) until the
10   end of the sentence on line 5 (ending before “However”), and line 12 (beginning after “that

11   Google”) to the end of the paragraph on line 16. This information contains non-public

12   information regarding confidential business strategies for negotiations with a potential

13   counterparty. If revealed to competitors and potential business counterparties, they could use this

14   non-public and confidential information to disadvantage Google in marketing and in negotiations.

15         81.       Paragraph 128, page 49, line 9 (beginning after “Third”) to page 50, line 2 at the

16   end of the paragraph. This information contains non-public information regarding confidential

17   business strategies as to negotiations with counterparties and confidential agreements with

18   counterparties. If revealed to competitors and potential business counterparties, they could use

19   this non-public and confidential information to disadvantage Google in marketing and in
20   negotiations.

21         82.       Paragraph 175, page 64, line 2 (beginning after “this by”) to line 5 (ending before

22   “by restricting”). This information contains non-public information regarding confidential

23   business strategies as to negotiations with counterparties and confidential agreements with

24   counterparties. If revealed to competitors and potential business counterparties, they could use

25   this non-public and confidential information to disadvantage Google in marketing and in

26   negotiations.

27         83.       Paragraph 182, page 65, line 8 (beginning after “include”) to line 11 at the end of

28   the sentence, and line 11 (beginning after “agreements that”) to line 12 at the end of the
                                                                                   Case Nos. 3:21-md-02981-JD;
                                                      17                   3:20-cv-05671-JD; 3:20-cv-05761-JD;
                                                                            3:20-cv-05792-JD; 3:21-cv-05227-JD
     Case 3:20-cv-05671-JD Document 159-1 Filed 08/05/21 Page 19 of 32



 1   paragraph. This information contains non-public information regarding confidential business

 2   strategies as to negotiations with counterparties and confidential agreements with counterparties.

 3   If revealed to competitors and potential business counterparties, they could use this non-public

 4   and confidential information to disadvantage Google in marketing and in negotiations.

 5         84.      Paragraph 227, page 72, line 11 (beginning after “include”) to line 14 at the end of

 6   the sentence, and line 14 (beginning after “agreements that”) to line 15 at the end of the

 7   paragraph. This information contains non-public information regarding confidential business

 8   strategies as to negotiations with counterparties and confidential agreements with counterparties.

 9   If revealed to competitors and potential business counterparties, they could use this non-public
10   and confidential information to disadvantage Google in marketing and in negotiations.

11                 Developers’ First Amended Consolidated Class Action Complaint

12                                               (Exhibit C)

13         85.       Paragraph 7, page 3, line 14 (beginning after “entering new”) to the end of the

14   paragraph on line 18. This information contains non-public information regarding the terms of

15   confidential agreements with counterparties. If revealed to competitors and potential business

16   counterparties, they could use this non-public and confidential information to disadvantage

17   Google in marketing and in negotiations.

18         86.      Paragraph 11, page 4, line 12 (between “States” and “of devices”). This

19   information contains non-public information regarding an internal analysis. If revealed to
20   competitors and potential business counterparties, they could use this non-public and confidential

21   information to disadvantage Google in marketing and in negotiations.

22         87.      Paragraph 63, page 20, line 11 (beginning after “since 2019”) to the end of the

23   paragraph on line 14. This information contains non-public information regarding confidential

24   business strategies and the terms of confidential agreements with counterparties. If revealed to

25   competitors and potential business counterparties, they could use this non-public and confidential

26   information to disadvantage Google in marketing and in negotiations.

27         88.      Paragraph 75, page 25, line 15 (beginning after “separate”) to line 16 (ending

28   before “that date”), and line 17 (beginning after “at”) to the end of the paragraph on line 18. This
                                                                                   Case Nos. 3:21-md-02981-JD;
                                                      18                   3:20-cv-05671-JD; 3:20-cv-05761-JD;
                                                                            3:20-cv-05792-JD; 3:21-cv-05227-JD
     Case 3:20-cv-05671-JD Document 159-1 Filed 08/05/21 Page 20 of 32



 1   information contains non-public information regarding confidential business strategies and the

 2   terms of confidential agreements with counterparties. If revealed to competitors and potential

 3   business counterparties, they could use this non-public and confidential information to

 4   disadvantage Google in marketing and in negotiations

 5         89.       Paragraph 76, page 25, line 20 (beginning after “Google began”) to the end of the

 6   paragraph on page 26, line 7. This information contains non-public information regarding

 7   confidential business strategies and the terms of confidential agreements with counterparties. If

 8   revealed to competitors and potential business counterparties, they could use this non-public and

 9   confidential information to disadvantage Google in marketing and in negotiations.
10         90.       Paragraph 76, page 26, line 2, fn. 63 between “between” and “and Google”, and

11   beginning after “states that” to the end of the footnote. This information contains non-public

12   information regarding the terms of a confidential agreement with a counterparty. If revealed to

13   competitors and potential business counterparties, they could use this non-public and confidential

14   information to disadvantage Google in marketing and in negotiations.

15         91.       Paragraph 76, page 26, line 3, fn. 64 between “For example, Google’s” and

16   “required”, between “required” to “During negotiations”, and after “During negotiations Google”

17   to the end of the footnote. This information contains non-public information regarding

18   confidential negotiation positions and the terms of a confidential agreement with a counterparty.

19   If revealed to competitors and potential business counterparties, they could use this non-public
20   and confidential information to disadvantage Google in marketing and in negotiations.

21         92.       Paragraph 77, page 26, line 9 (beginning after “executive:”) to the end of the

22   sentence on line 10 (ending before “And having”), and line 10 (beginning after “succeeded”) to

23   line 11 (ending before “The numbers”). This information contains non-public information

24   regarding confidential business strategies and the terms of confidential agreements with

25   counterparties. If revealed to competitors and potential business counterparties, they could use

26   this non-public and confidential information to disadvantage Google in marketing and in

27   negotiations.

28         93.       Paragraph 86, page 29, line 5 (after the phrase, “Google had made”) to line 6
                                                                                   Case Nos. 3:21-md-02981-JD;
                                                      19                   3:20-cv-05671-JD; 3:20-cv-05761-JD;
                                                                            3:20-cv-05792-JD; 3:21-cv-05227-JD
     Case 3:20-cv-05671-JD Document 159-1 Filed 08/05/21 Page 21 of 32



 1   (before the “These sales data”). This information contains non-public information regarding Play

 2   revenues. If revealed to competitors and potential business counterparties, they could use this

 3   non-public and confidential information to disadvantage Google in marketing and in negotiations.

 4         94.      Paragraph 93, page 31, line 15 (beginning after “Galaxy Store”) to line 21 at the

 5   end of the paragraph. This information contains non-public information regarding a confidential

 6   agreement with a counterparty. If revealed to competitors and potential business counterparties,

 7   they could use this non-public and confidential information to disadvantage Google in marketing

 8   and in negotiations.

 9         95.      Paragraph 94, page 31, line 22 (beginning after “that Google”) to page 32, line 2 at
10   the end of the paragraph. This information contains non-public information regarding

11   confidential business strategies and negotiations with a counterparty. If revealed to competitors

12   and potential business counterparties, they could use this non-public and confidential information

13   to disadvantage Google in marketing and in negotiations.

14         96.      Paragraph 94, page 32, line 2, fn. 75 between “codenamed” and “and later”,

15   between “and later” and “that, while”, and between “that, while” to the end of the footnote. This

16   information contains non-public information regarding confidential negotiations with a

17   counterparty. If revealed to competitors and potential business counterparties, they could use this

18   non-public and confidential information to disadvantage Google in marketing and in negotiations.

19         97.      Paragraph 110, page 37, line 3 (beginning after “in 2019”) to the end of the
20   paragraph on line 11. This information contains non-public information regarding the terms of

21   confidential agreements with counterparties. If revealed to competitors and potential business

22   counterparties, they could use this non-public and confidential information to disadvantage

23   Google in marketing and in negotiations.

24         98.      Paragraph 111, page 37, line 14 (between “power in” and “Google itself”), and

25   line 15 (beginning after “the new”) to the end of the paragraph on line 15. This information

26   contains non-public information regarding confidential business strategies and the terms of

27   confidential agreements with counterparties. If revealed to competitors and potential business

28   counterparties, they could use this non-public and confidential information to disadvantage
                                                                                  Case Nos. 3:21-md-02981-JD;
                                                     20                   3:20-cv-05671-JD; 3:20-cv-05761-JD;
                                                                           3:20-cv-05792-JD; 3:21-cv-05227-JD
     Case 3:20-cv-05671-JD Document 159-1 Filed 08/05/21 Page 22 of 32



 1   Google in marketing and in negotiations.

 2         99.       Paragraph 111, page 37, line 15, fn. 87 starting at the beginning of the footnote to

 3   page 38 at the end of the footnote. This information contains non-public information regarding

 4   the terms of a confidential agreement with a counterparty. If revealed to competitors and

 5   potential business counterparties, they could use this non-public and confidential information to

 6   disadvantage Google in marketing and in negotiations.

 7         100.      Paragraph 112, page 38, line 1 starting at the beginning of the paragraph to line 13

 8   at the end of the paragraph. This information contains non-public information regarding

 9   confidential business strategies and the terms of confidential agreements with counterparties. If
10   revealed to competitors and potential business counterparties, they could use this non-public and

11   confidential information to disadvantage Google in marketing and in negotiations.

12         101.      Paragraph 114, page 39, line 1 (beginning after “OEM that”) to line 1 before

13   “which also”; line 4 (beginning after “used”) to the end of the paragraph on line 4. This

14   information contains non-public information regarding the terms of a confidential agreement with

15   a counterparty. If revealed to competitors and potential business counterparties, they could use

16   this non-public and confidential information to disadvantage Google in marketing and in

17   negotiations.

18         102.      Paragraph 115, page 39, line 5 (between “that the” and “had”), line 5 (between

19   “had” and “its apps” on line 6), and line 9 (beginning after “purpose was”) to the end of the
20   paragraph. This information contains non-public information regarding the terms of a

21   confidential agreement with a counterparty. If revealed to competitors and potential business

22   counterparties, they could use this non-public and confidential information to disadvantage

23   Google in marketing and in negotiations.

24         103.      Paragraph 119, page 40, line 12 (beginning after “and by”) to line 13 (ending

25   before “These barriers”). This information contains non-public information regarding

26   confidential business strategies. If revealed to competitors and potential business counterparties,

27   they could use this non-public and confidential information to counter Google’s competitive

28   strategy.
                                                                                    Case Nos. 3:21-md-02981-JD;
                                                       21                   3:20-cv-05671-JD; 3:20-cv-05761-JD;
                                                                             3:20-cv-05792-JD; 3:21-cv-05227-JD
     Case 3:20-cv-05671-JD Document 159-1 Filed 08/05/21 Page 23 of 32



 1         104.     Paragraph 121, page 41, line 7 (between “only” and “of devices”). This

 2   information contains non-public information regarding internal analyses. If revealed to

 3   competitors and potential business counterparties, they could use this non-public and confidential

 4   information to disadvantage Google in marketing and in negotiations.

 5         105.     Paragraph 121, page 41, line 8, fn. 91 (between “2016” and “of Android”). This

 6   information contains non-public information regarding confidential business analyses of

 7   competitors. If revealed to competitors and potential business counterparties, they could use this

 8   non-public and confidential information to disadvantage Google in marketing and in negotiations.

 9         106.      Paragraph 130, page 46, line 11 (beginning after “Rather”) to line 12 before
10   “(And, of course”). This information contains non-public information regarding confidential

11   negotiations with a counterparty. If revealed to competitors and potential business counterparties,

12   they could use this non-public and confidential information to disadvantage Google in marketing

13   and in negotiations.

14         107.     Paragraph 133, page 47, line 10 (beginning after “to gain scale”) to the end of the

15   paragraph on line 14. This information contains non-public information regarding confidential

16   negotiations with a potential counterparty. If revealed to competitors and potential business

17   counterparties, they could use this non-public and confidential information to disadvantage

18   Google in marketing and in negotiations.

19         108.     Paragraph 134, page 47, line 15 (starting at the beginning of the paragraph) to the
20   end of the paragraph on line 20. This information contains non-public information regarding

21   confidential business strategies and internal business analyses. If revealed to competitors and

22   potential business counterparties, they could use this non-public and confidential information to

23   disadvantage Google in marketing and in negotiations.

24         109.     Paragraph 150, page 54, line 15 (beginning after “boasted that its”) to line 17

25   (ending before “that is”), and line 19 (beginning after “that there”) to the end of the paragraph on

26   line 23. This information contains non-public information regarding confidential business

27   strategies. If revealed to competitors and potential business counterparties, they could use this

28   non-public and confidential information to counter Google’s competitive strategy.
                                                                                   Case Nos. 3:21-md-02981-JD;
                                                      22                   3:20-cv-05671-JD; 3:20-cv-05761-JD;
                                                                            3:20-cv-05792-JD; 3:21-cv-05227-JD
     Case 3:20-cv-05671-JD Document 159-1 Filed 08/05/21 Page 24 of 32



 1         110.      Paragraph 150, page 54, line 23, fn. 106 beginning after “restraints” to the end of

 2   the footnote. This information contains non-public information regarding confidential business

 3   strategies with respect to potential contractual counterparties. If revealed to competitors and

 4   potential business counterparties, they could use this non-public and confidential information to

 5   disadvantage Google in marketing and in negotiations.

 6         111.     Paragraph 151, page 55, line 2 (beginning after “as of”) to the end of the paragraph

 7   on line 2. This information contains non-public information regarding internal data. If revealed

 8   to competitors and potential business counterparties, they could use this non-public and

 9   confidential information to disadvantage Google in marketing and in negotiations.
10         112.     Paragraph 153, page 55, line 5 (beginning after “in a 2018”) to the end of the

11   paragraph on line 12. This information contains non-public information regarding confidential

12   business strategies with respect to a nonparty competitor. If revealed to competitors and potential

13   business counterparties, they could use this non-public and confidential information to counter

14   Google’s competitive strategy.

15         113.     Paragraph 156, page 55, line 21 (beginning after “Google’s fear of a”) to the end

16   of the paragraph on page 56, line 2. This information contains non-public information regarding

17   confidential business strategies with respect to potential contractual counterparties. If revealed to

18   competitors and potential business counterparties, they could use this non-public and confidential

19   information to disadvantage Google in marketing and in negotiations.
20         114.     Paragraph 170, page 60, line 14 (beginning after “2009 that”) to line 15 (ending

21   before “and today”), and line 15 (beginning after “costs at”) to the end of the paragraph at line 17.

22   This information contains non-public information regarding pricings. If revealed to competitors

23   and potential business counterparties, they could use this non-public and confidential information

24   to disadvantage Google in marketing and in negotiations.

25         115.     Paragraph 174, page 61, line 14 (between “set at” and “But for”). This

26   information contains non-public information regarding costs and pricing. If revealed to

27   competitors and potential business counterparties, they could use this non-public and confidential

28   information to disadvantage Google in marketing and in negotiations.
                                                                                    Case Nos. 3:21-md-02981-JD;
                                                       23                   3:20-cv-05671-JD; 3:20-cv-05761-JD;
                                                                             3:20-cv-05792-JD; 3:21-cv-05227-JD
     Case 3:20-cv-05671-JD Document 159-1 Filed 08/05/21 Page 25 of 32



 1         116.      Paragraph 176, page 61, line 22 (beginning after “their company’s”) to the end of

 2   the sentence on line 22 (ending before “One”), and line 23 (beginning after “presentation states”)

 3   to the end of the paragraph on line 25. This information contains non-public information

 4   regarding costs. If revealed to competitors and potential business counterparties, they could use

 5   this non-public and confidential information to disadvantage Google in marketing and in

 6   negotiations.

 7         117.      Paragraph 180, page 62, line 15, fn. 122 beginning after “figures are” and ending

 8   before “as noted,” and after “processing costs at” to the end of the sentence. This information

 9   contains non-public information regarding costs. If revealed to competitors and potential business
10   counterparties, they could use this non-public and confidential information to disadvantage

11   Google in marketing and in negotiations.

12         118.      Paragraph 197, page 67, line 26 (beginning after “processing costs”) to the end of

13   the sentence on line 26 (ending before “These companies”). This information contains non-

14   public information regarding costs. If revealed to competitors and potential business

15   counterparties, they could use this non-public and confidential information to disadvantage

16   Google in marketing and in negotiations.

17                   Consumers’ First Amended Consolidated Class Action Complaint

18                                               (Exhibit D)

19         119.      Paragraph 50, page 12, line 24 between “Indeed, only” and “of active.” This
20   information contains non-public information regarding confidential business analyses. If revealed

21   to competitors and potential business counterparties, they could use this non-public and

22   confidential information to disadvantage Google in marketing and in negotiations.

23         120.       Paragraph 76, page 17, line 28 (between “more than” and “Android”), and page

24   18, line 3 (between “more than” and “of Android”). This information contains non-public

25   information regarding internal analyses. If revealed to competitors and potential business

26   counterparties, they could use this non-public and confidential information to disadvantage

27   Google in marketing and in negotiations.

28         121.       Paragraph 82, page 19, line 4 (between “revenues of” and “accounting”, line 4
                                                                                  Case Nos. 3:21-md-02981-JD;
                                                      24                  3:20-cv-05671-JD; 3:20-cv-05761-JD;
                                                                           3:20-cv-05792-JD; 3:21-cv-05227-JD
     Case 3:20-cv-05671-JD Document 159-1 Filed 08/05/21 Page 26 of 32



 1   (between “for over” and “percent”), and line 5 (beginning after “year of”) to the end of the

 2   sentence. This information contains non-public information regarding Play revenues. If revealed

 3   to competitors and potential business counterparties, they could use this non-public and

 4   confidential information to disadvantage Google in marketing and in negotiations.

 5         122.     Paragraph 84, page 19, line 21 (beginning after “detailed below”) to the end of the

 6   paragraph on line 25, ending before “(emphasis added).” This information contains non-public

 7   information regarding confidential business strategies and confidential negotiations with a

 8   counterparty. If revealed to competitors and potential business counterparties, they could use this

 9   non-public and confidential information to disadvantage Google in marketing and in negotiations.
10         123.      Paragraph 85, page 19, line 27 (beginning after “important applications”) to page

11   20, line 9 (ending before “In short”). This information contains non-public information regarding

12   confidential business strategies and confidential negotiations with a counterparty. If revealed to

13   competitors and potential business counterparties, they could use this non-public and confidential

14   information to disadvantage Google in marketing and in negotiations.

15         124.      Paragraph 86, page 20, line 10 (beginning after “Google to”) to line 15 (ending

16   before “allowing”). This information contains non-public information regarding confidential

17   business strategies with respect to a potential counterparty. If revealed to competitors and

18   potential business counterparties, they could use this non-public and confidential information to

19   disadvantage Google in marketing and in negotiations.
20         125.     Paragraph 87, page 20, line 19 (beginning after “Samsung agreeing”) to the end of

21   the paragraph on line 22. This information contains non-public information regarding

22   confidential business strategies and confidential negotiations with a counterparty. If revealed to

23   competitors and potential business counterparties, they could use this non-public and confidential

24   information to disadvantage Google in marketing and in negotiations.

25         126.      Paragraph 88, page 20, line 26 (between “made around” and “in sales”). This

26   information contains non-public information revealing confidential business revenues and a

27   confidential assessment of a competitor. If revealed to competitors and potential business

28   counterparties, they could use this non-public and confidential information to disadvantage
                                                                                   Case Nos. 3:21-md-02981-JD;
                                                      25                   3:20-cv-05671-JD; 3:20-cv-05761-JD;
                                                                            3:20-cv-05792-JD; 3:21-cv-05227-JD
     Case 3:20-cv-05671-JD Document 159-1 Filed 08/05/21 Page 27 of 32



 1   Google in marketing and in negotiations.

 2          127.     Paragraph 106, page 24, line 19 (beginning after “memorandum” to the end of the

 3   paragraph on line 23. This information contains non-public information regarding confidential

 4   business strategies. If revealed to competitors and potential business counterparties, they could

 5   use this non-public and confidential information to disadvantage Google in marketing and in

 6   negotiations.

 7          128.     Paragraph 109, page 25, line 11 (between “pre-install up to” and “mandatory”);

 8   line 13 (beginning after “other services”) to the end of the paragraph on line 16. This information

 9   contains non-public information regarding confidential business strategies with respect to
10   potential contractual counterparties. If revealed to competitors and potential business

11   counterparties, they could use this non-public and confidential information to disadvantage

12   Google in marketing and in negotiations. Further, the information implicates a third-party's

13   confidentiality interests.

14          129.     Paragraph 110, page 25, line 18 (beginning after “for flexibility”) to the end of the

15   paragraph on line 21. This information contains non-public information regarding confidential

16   negotiations with a potential counterparty. If revealed to competitors and potential business

17   counterparties, they could use this non-public and confidential information to disadvantage

18   Google in marketing and in negotiations.

19          130.     Paragraph 113, page 26, line 8 (between “covering over” and “of”). This
20   information contains non-public information regarding confidential negotiations with a potential

21   counterparty. If revealed to competitors and potential business counterparties, they could use this

22   non-public and confidential information to disadvantage Google in marketing and in negotiations.

23          131.     Paragraph 116, page 27, line 3 (starting at the beginning of the paragraph) to the

24   end of the paragraph on line 8. This information contains non-public information regarding

25   confidential business strategies. If revealed to competitors and potential business counterparties,

26   they could use this non-public and confidential information to disadvantage Google in marketing

27   and in negotiations.

28          132.     Paragraph 117, page 27, line 9 (starting at the beginning of the paragraph) to the
                                                                                    Case Nos. 3:21-md-02981-JD;
                                                       26                   3:20-cv-05671-JD; 3:20-cv-05761-JD;
                                                                             3:20-cv-05792-JD; 3:21-cv-05227-JD
     Case 3:20-cv-05671-JD Document 159-1 Filed 08/05/21 Page 28 of 32



 1   end of the paragraph on line 14. This information contains non-public information regarding

 2   confidential business strategies. If revealed to competitors and potential business counterparties,

 3   they could use this non-public and confidential information to disadvantage Google in marketing

 4   and in negotiations.

 5          133.     Paragraph 118, page 27, line 15 (starting at the beginning of the paragraph) to line

 6   16 (ending before “So, Google”), and line 19 (beginning after “Google Play.’”) to the end of the

 7   paragraph on line 21. This information contains non-public information regarding the terms of

 8   confidential agreements with counterparties. If revealed to competitors and potential business

 9   counterparties, they could use this non-public and confidential information to disadvantage
10   Google in marketing and in negotiations.

11          134.     Paragraph 119, page 27, line 22 (beginning after “Amazon Store”) to the end of

12   the paragraph on line 24. This information contains non-public information regarding

13   confidential business strategies with respect to potential contractual counterparties. If revealed to

14   competitors and potential business counterparties, they could use this non-public and confidential

15   information to disadvantage Google in marketing and in negotiations. Further, the information

16   implicates a third-party's confidentiality interests.

17          135.     Paragraph 120, page 27, line 26 (beginning after “For instance”) to page 28, line 2

18   to the end of the paragraph. This information contains non-public information regarding

19   confidential business strategies with respect to potential contractual counterparties. If revealed to
20   competitors and potential business counterparties, they could use this non-public and confidential

21   information to disadvantage Google in marketing and in negotiations. Further, the information

22   implicates a third-party's confidentiality interests.

23          136.     Paragraph 123, page 28, line 16 (beginning after “OEMs may only”) to line 20

24   (ending before “Further, because”), and line 22 (beginning after “to competitors.”) to the end of

25   the paragraph on line 26. This information contains non-public information regarding the terms

26   of a confidential agreement with a counterparty. If revealed to competitors and potential business

27   counterparties, they could use this non-public and confidential information to disadvantage

28   Google in marketing and in negotiations.
                                                                                   Case Nos. 3:21-md-02981-JD;
                                                        27                 3:20-cv-05671-JD; 3:20-cv-05761-JD;
                                                                            3:20-cv-05792-JD; 3:21-cv-05227-JD
     Case 3:20-cv-05671-JD Document 159-1 Filed 08/05/21 Page 29 of 32



 1         137.     Paragraph 129, page 29, line 23 (beginning after “Indeed”) to the end of the

 2   paragraph on line 28. This information contains non-public information regarding the terms of a

 3   confidential agreement with a counterparty. If revealed to competitors and potential business

 4   counterparties, they could use this non-public and confidential information to disadvantage

 5   Google in marketing and in negotiations.

 6         138.     Paragraph 130, page 30, line 3 (between “there be” and “for GMSA apps”); line 3

 7   (beginning after “for GMSA apps”) to the end of the paragraph on line 5. This information

 8   contains non-public information regarding confidential business strategies with respect to

 9   counterparties in confidential agreements. If revealed to competitors and potential business
10   counterparties, they could use this non-public and confidential information to disadvantage

11   Google in marketing and in negotiations.

12         139.     Paragraph 131, page 30, line 9 (beginning after “2014 presentation”) to the end of

13   the paragraph on line 10. This information contains non-public information regarding

14   confidential business strategies with respect to counterparties in confidential agreements. If

15   revealed to competitors and potential business counterparties, they could use this non-public and

16   confidential information to disadvantage Google in marketing and in negotiations.

17         140.     Paragraph 132, page 30, line 14 (beginning after “recognized that”) to the end of

18   the paragraph on line 15. This information contains non-public information regarding

19   confidential business strategies with respect to counterparties in confidential agreements. If
20   revealed to competitors and potential business counterparties, they could use this non-public and

21   confidential information to disadvantage Google in marketing and in negotiations.

22         141.     Paragraph 133, page 30, line 16 (beginning after “Weaving the”) to line 17 (ending

23   before “with major”), and line 18 (beginning after “car…”) to the end of the paragraph on line 19.

24   This information contains non-public information regarding confidential business strategies with

25   respect to counterparties in confidential agreements. If revealed to competitors and potential

26   business counterparties, they could use this non-public and confidential information to

27   disadvantage Google in marketing and in negotiations.

28         142.     Paragraph 134, page 30, line 21 (beginning after “respond by”) to the end of the
                                                                                   Case Nos. 3:21-md-02981-JD;
                                                      28                   3:20-cv-05671-JD; 3:20-cv-05761-JD;
                                                                            3:20-cv-05792-JD; 3:21-cv-05227-JD
     Case 3:20-cv-05671-JD Document 159-1 Filed 08/05/21 Page 30 of 32



 1   paragraph on line 23. This information contains non-public information regarding confidential

 2   business strategies with respect to counterparties in confidential agreements. If revealed to

 3   competitors and potential business counterparties, they could use this non-public and confidential

 4   information to disadvantage Google in marketing and in negotiations.

 5         143.      Paragraph 135, page 30, line 24 (starting at the beginning of the paragraph) to

 6   page 31, line 3 at the end of the paragraph. This information contains non-public information

 7   regarding confidential business strategies and the terms of confidential agreements with

 8   counterparties. If revealed to competitors and potential business counterparties, they could use

 9   this non-public and confidential information to disadvantage Google in marketing and in
10   negotiations.

11         144.      Paragraph 136, page 31, line 4 (beginning after “that over”) to line 6 (ending

12   before “it remains”), and line 7 (between “have entered” and Google’s intent”). This information

13   contains non-public information regarding confidential business strategies with respect to

14   potential counterparties in confidential agreements. If revealed to competitors and potential

15   business counterparties, they could use this non-public and confidential information to

16   disadvantage Google in marketing and in negotiations.

17         145.      Paragraph 137, page 31, line 11 (beginning after “Google employee”) to the end of

18   the paragraph on line 17. This information contains non-public information regarding

19   confidential business strategies with respect to potential counterparties in confidential
20   agreements. If revealed to competitors and potential business counterparties, they could use this

21   non-public and confidential information to disadvantage Google in marketing and in negotiations.

22         146.      Paragraph 138, page 31, line 19 (between “more than” and “per year”), and line 19

23   (beginning after “by 2023”) to the end of the paragraph on line 20. This information contains

24   non-public information regarding confidential business strategies with respect to confidential

25   agreements. If revealed to competitors and potential business counterparties, they could use this

26   non-public and confidential information to disadvantage Google in marketing and in negotiations.

27         147.      Paragraph 144, page 32, line 18 (beginning after “In 2014”) to line 22 (ending

28   before “This ensured”). This information contains non-public information regarding confidential
                                                                                    Case Nos. 3:21-md-02981-JD;
                                                      29                    3:20-cv-05671-JD; 3:20-cv-05761-JD;
                                                                             3:20-cv-05792-JD; 3:21-cv-05227-JD
     Case 3:20-cv-05671-JD Document 159-1 Filed 08/05/21 Page 31 of 32



 1   business strategies with respect to potential counterparties in confidential agreements. If revealed

 2   to competitors and potential business counterparties, they could use this non-public and

 3   confidential information to disadvantage Google in marketing and in negotiations.

 4         148.      Paragraph 158, page 36, line 3 (beginning after “‘unknown’”) to line 4 (ending

 5   before “Google admits”), line 6 (beginning after “‘proven a big risk.’”) to line 8 (ending before

 6   “Thus, Google”), and line 10 (beginning after “that app store”) to the end of the paragraph on line

 7   11. This information contains non-public information regarding confidential business strategies

 8   and confidential negotiations with a counterparty. If revealed to competitors and potential

 9   business counterparties, they could use this non-public and confidential information to
10   disadvantage Google in marketing and in negotiations.

11         149.      Paragraph 187, page 42, line 24 (beginning after “In particular”) to the end of the

12   paragraph on line 27. This information contains non-public information regarding confidential

13   negotiations with a potential contractual counterparty. If revealed to competitors and potential

14   business counterparties, they could use this non-public and confidential information to

15   disadvantage Google in marketing and in negotiations.

16         150.      Paragraph 193, page 44, line 7 (between “than the” and “revenue share”). This

17   information contains non-public information regarding costs and profit margins. If revealed to

18   competitors and potential business counterparties, they could use this non-public and confidential

19   information to disadvantage Google in marketing and in negotiations.
20         151.      Paragraph 194, page 44, line 11 (beginning after “recognize that”) to the end of the

21   paragraph on line 13. This information contains non-public information regarding costs and

22   profit margins. If revealed to competitors and potential business counterparties, they could use

23   this non-public and confidential information to disadvantage Google in marketing and in

24   negotiations.

25         152.      Paragraph 195, page 44, line 14 (beginning after “has”) to the end of the paragraph

26   on line 15. This information contains non-public information regarding costs and profit margins.

27   If revealed to competitors and potential business counterparties, they could use this non-public

28   and confidential information to disadvantage Google in marketing and in negotiations.
                                                                                   Case Nos. 3:21-md-02981-JD;
                                                      30                   3:20-cv-05671-JD; 3:20-cv-05761-JD;
                                                                            3:20-cv-05792-JD; 3:21-cv-05227-JD
     Case 3:20-cv-05671-JD Document 159-1 Filed 08/05/21 Page 32 of 32



 1         153.    To my knowledge, the confidential information discussed above is not publicly

 2   known, and Google recognizes and protects the enormous value of this information through its

 3   various policies and procedures designed to protect confidential information from disclosure.

 4

 5          I declare under penalty of perjury that the foregoing is true and correct. Executed on the

 6   5th day of August, 2021, in Aptos, California.

 7

 8

 9                                                     Andrew Rope
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                                                  Case Nos. 3:21-md-02981-JD;
                                                      31                  3:20-cv-05671-JD; 3:20-cv-05761-JD;
                                                                           3:20-cv-05792-JD; 3:21-cv-05227-JD
